DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment and Affidavit were filed by Applicant on March 31, 2022 and is acknowledged. 
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mrs. Giselle Chin (78,496) on April 22, 2022.
The application has been amended as follows: 
Claim 8 is canceled 
Claim 10 lines 1-2, following Claim, delete “8 wherein gamma”; Replace with –7 wherein the third blade angle gamma --.
Allowable Subject Matter
Claims 1-2, 5-7, 10-11, 13,15, 18-20, 22-23 and 25-28 are allowed.
The following is an Examiner's statement of reasons for allowance: 
The closest prior art is Chapman et al. US. Publication (2013/0056113), disclose a stump auger comprising a shaft connected with a cone with two boring bars, the boring bars having third blades, 
however It is in the opinion of the Examiner that the art of record neither anticipates nor render obvious the limitation of,
Claims 1 and 27, 
“…a strut associated with each boring bar, each strut extending between, and rigidly secured to, an outer end of its associated boring bar and the main shaft proximate a top end of the main shaft to stabilize and provide rigidity to the associated boring bar, each strut comprising a lower blade portion for additional cutting action, one end of each strut that is adjacent the lower blade portion being rigidly secured to the outer end of its associated boring bar in fixed relationship to prevent movement therebetween, an opposed end of each strut being rigidly secured to the main shaft proximate the top end of the main shaft in fixed relationship thereto to prevent movement therebetween, the struts positioned in a fixed position relative to the main shaft at an angle between 15 and 60 degrees, the main shaft, the struts and the boring bars each being fixed in position and rigid relative to one another; …wherein the struts accommodate high torque loading of the boring bars to prevent displacement of the boring bars relative to the main shaft.”.
Claim 22,
“…a strut associated with each boring bar, each strut extending between, and rigidly secured to, an outer end of its associated boring bar and the main shaft proximate a top end of the main shaft to stabilize and provide rigidity to the associated boring bar, each strut comprising a lower blade portion for additional cutting action, one end of each strut that is adjacent the lower blade portion being rigidly secured to the outer end of its associated boring bar in fixed relationship to prevent movement therebetween, an opposed end of each strut being rigidly secured to the main shaft proximate the top end of the main shaft in fixed relationship thereto to prevent movement therebetween, the struts positioned in a fixed position relative to the main shaft at an angle between 15 and 60 degrees, the main shaft, the struts and the boring bars each being fixed in position and rigid relative to one another; wherein the struts accommodate high torque loading of the boring bars to prevent displacement of the boring bars relative to the main shaft.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 22, 2022

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753